873 F.2d 1438Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles M. GRANT, Petitioner-Appellant,v.STATE OF SOUTH CAROLINA;  Attorney General of SouthCarolina, Respondents- Appellees.
No. 88-6694.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 9, 1989.Decided:  March 30, 1989.Rehearing and Rehearing In Banc Denied April 26, 1989.

Charles M. Grant, appellant pro se.
Salley Wood Elliott (Office of the Attorney General), for appellee.
Before CHAPMAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles M. Grant seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Grant v. State of South Carolina, C/A No. 3:87-3267 (D.S.C. June 10, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.